DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ABID REHMAN,
                                Appellant,

                                    v.

                         FARZANA REHMAN,
                             Appellee.

                              No. 4D21-1826

                          [January 13, 2022]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Dina A. Keever-Agrama, Judge; L.T.
Case No. 50-2021-DR-001761-XXXX-NB.

  Abid Rehman, West Palm Beach, pro se.

  Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.